Citation Nr: 0328583	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, including as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by joint pain of the shoulders, hips, and elbows, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1988 to April 
1992, including service in the Southwestern Asia Theater of 
operations during the Persian Gulf War from January through 
April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the above issues in March 2000 for 
further development.   The veteran testified at a personal 
hearing at the RO in June 1998.  

In a March 2000 decision, the Board also denied the claims 
for entitlement to service connection for disability 
manifested by headaches, back disability, and right knee 
disability.  These issues are therefore no longer in 
appellate status. 


REMAND

The claims file shows that the veteran failed to attend a 
scheduled VA examination in April 2003.  However, the file 
does not include a copy of the examination notification 
letter or any documentation as to what address it was sent 
to.  This is significant in light of the fact that certain VA 
internal documents suggest that there has been a change of 
address, although the most recent supplemental statement of 
the address was sent to an address which appears to have been 
a prior address.  Appropriate clarification and any 
corrective action is necessary before the Board may properly 
proceed with appellate review.  

The Board also notes that an RO request for verification of 
stressors was returned for lack of sufficient stressor 
information.  In view of the need to return the case for the 
reason set forth above, it is appropriate to afford the 
veteran another opportunity to furnish additional information 
regarding the claimed stressors so as to facilitate VA's 
attempt to verify said claimed stressors.  The Board hereby 
emphasizes to the veteran and his representative the 
importance of furnishing as many details of the claimed 
stressors as possible so that an attempt to verify the 
stressors can be made. 

With regard to verification of the stressors, the claims file 
shows that an attempt was made to obtain the veteran's 
personnel records in June 2002.  The response, however, was 
unclear as to why the veteran's personnel records could not 
be obtained.  Another attempt should be made to obtain these 
records, especially since it is possible that these records 
may show the veteran's tour dates and unit assignments.  This 
information may be helpful in order to verify his claimed 
stressors.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to verify the veteran's current address, 
including contacting the veteran's 
accredited representative if necessary.  
The RO's attention is directed to certain 
VA documents on the left side of the 
claims file which show an address of 509 
SW Lincoln, Apt. 1, Topeka, Kansas 66606.  

2.  After the veteran's current address 
is ascertained, the RO should take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

3.  The veteran should be notified that 
an RO request to the service department 
for verification of stressors was 
returned for lack of sufficient stressor 
information (dates within 60 days of 
stressor, specific locations, full name 
of casualties, etc.).  He should be 
requested to furnish additional detail as 
to such stressors as well as any 
information regarding unit assignments 
and tour of duty dates.  

4.  The RO should make an additional 
request for the veteran's service 
personnel records to include a record of 
all assignment while serving in the Navy.  

5.  If the veteran responds with 
additional details regarding the claimed 
stressors and/or a record of the 
veteran's assignments with the Navy 
is/are obtained, then the RO should make 
another request for service department 
verification of the claimed stressors.    

6.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The RO should clearly 
identify the verified stressor(s) to the 
examiner.  The claims file should be 
reviewed by the examiner in connection 
with the examination, and all indicated 
special tests (including psychological 
testing for PTSD) should be accomplished.  
If the examiner renders a diagnosis of 
PTSD, he or she should indicate whether 
the PTSD is at least as likely as not (a 
50% or higher degree of probability) due 
to the verified stressor(s).

7.  The veteran should be scheduled for 
special VA examination(s) to ascertain 
the nature and etiology of the claimed 
fatigue and joint pain of the shoulders, 
hips, and elbows.  Notification of the 
examination should be furnished to the 
veteran at his current address.  The 
claims file should be reviewed by the 
examiner(s) in connection with the 
examination(s), and all indicated special 
tests and studies should be accomplished. 
The examiner(s) should clearly report 
whether there are observable signs of 
fatigue and/or joint pain of the 
shoulders, hips and elbows.  If so, the 
examiner(s) should clearly indicate 
whether or not such signs can be 
attributed to a known clinical diagnosis.  
If not, they should so state.  If it is a 
known clinical diagnosis, is it at least 
as likely as not (a 50% or higher degree 
of probability) related to the veteran's 
active duty service.  

8.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




